Fourth Court of Appeals
                                San Antonio, Texas
                                       July 27, 2016

                                    No. 04-16-00004-CR

                                     Juan Jose PEREZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010CR3178
                          Honorable Sid L. Harle, Judge Presiding


                                      ORDER

       Appellant’s Third Unopposed Motion to Extend Time to File Appellant’s Brief is hereby
granted. The appellant’s brief is due August 25, 2016. No further extensions of time will be
considered or granted without written proof of extraordinary circumstances.



                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court